DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnin et al. (US Patent 7,604,652).
With respect to claim 1, Arnin discloses a spinal implant system (See fig 1A below) comprising: a superior attachment rod (Fig 1A, 16) coupled to, and articulating with respect to, a roller housing (Fig 1A, 30), wherein said superior attachment rod passes through a hole (see fig 1A below) formed in said roller housing, said hole being larger than an outer diameter of said superior attachment rod such that said superior attachment rod can tilt and radially translate with respect to said hole (fig 1A and col. 2, ll. 60-65, rotate and translate); an inferior cross bar member (See fig 1A below) coupled to said roller housing; an inferior attachment rod (fig 1, 12) coupled to said inferior cross bar member, wherein a flexure assembly (fig 1A, 24, col. 3, ll. 14-16, made of rubber or elastomeric)  is mounted on said superior attachment rod and said hole is larger (fig 1A, opening is larger than the flexure 24) than an outer diameter of said flexure assembly such that there is a gap between the inner diameter of said hole and the outer diameter of said flexure assembly so that said superior attachment rod and said flexure assembly are not clamped in said hole but instead tilt and radially translate with respect to said hole (Col. 3, ll. 14-16); and wherein said inferior attachment rod is coupled to said inferior cross bar member with at least one of a swivel joint and a telescoping portion (rod 12 can translate within the body). With respect to claim 2, Arnin discloses wherein said flexure assembly comprises an elastomeric cushion (Col. 3, ll. 15). With respect to claim 6, Arnin discloses wherein said telescoping portion slides in said inferior cross bar member (col. 2, ll. 35, 12 attachable to the structure). With respect to claim 8, Arnin discloses wherein said superior attachment rod is free to translate, tilt or rotate in any direction, including rotating about a longitudinal axis of said superior attachment rod (col. 2, ll. 62 angle a and B).

    PNG
    media_image1.png
    726
    536
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnin et al. (US Patent 7,604,652) in view of Abdou (US Pub 2008/0243186).
With respect to claims 4, 5 and 7, Arnin et al. discloses the claimed invention except for comprising more than one inferior attachment rod that are movable independently of each other that are coupled to a common swivel joint and are movable together symmetrically with respect to each other wherein said swivel joint comprises a ball-and-socket joint.
Abdou discloses comprising more than one inferior attachment rod (fig 6, 115 has two rods, one on either side of the cross bar) that are movable independently of each other that are coupled to a common swivel joint (swivel joint made up by the cross bar) and are movable together symmetrically (fig 6, shows the rods are symmetrical) with respect to each other wherein said swivel joint comprises a ball-and-socket joint (see fig 8 below) to allow for an adjustable connection to the bone (paragraph 19).

    PNG
    media_image2.png
    607
    640
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arnin to include comprising more than one inferior attachment rod that are movable independently of each other that are coupled to a common swivel joint and are movable together symmetrically with respect to each other wherein said swivel joint comprises a ball-and-socket joint in view of Abdou in order to allow for an adjustable connection to the bone.
With respect to claim 9, Arnin discloses the claimed invention except for wherein said inferior attachment rod is coupled to said inferior cross bar member with said swivel joint and articulates with respect to the implant system in multiple axes of rotation.
Abdou discloses wherein said inferior attachment rod (fig 6, 115) is coupled to said inferior cross bar member (see fig 6 above) with said swivel joint (See fig 8 above) and articulates with respect to the implant system in multiple axes of rotation (about a polyaxial ball and socket connection, paragraph 80, freely movable in the seat) to allow for an adjustable connection to the bone (paragraph 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arnin to include wherein said inferior attachment rod is coupled to said inferior cross bar member with said swivel joint and articulates with respect to the implant system in multiple axes of rotation in view of Abdou in order to allow for an adjustable connection to the bone.
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. The applicant argues that Arnin does not disclose at least one of a telescoping portion and a swivel joint. The applicant argues the definition of a swivel joint but does not articulate why the connection of Arnin is not telescoping portion. The examiner respectfully disagrees. Arnin teaches that inferior rod 12, is inserted into and fixedly attachable to crossbar 20 in aperture 22 (col. 2, ll. 56-60). This insertion allows the inferior rod to telescope within the aperture making the telescoping portion. In independent claim 1 the claim requires only one of a swivel joint or a telescoping joint. This telescoping joint is the attachable relationship between rod 12 and aperture 22. In dependent claims when the claims require a swivel joint, the 103 rejection in view of Abdou teaches the swivel joint. The applicant does not argue the combination.
The rejections are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773